Citation Nr: 0327441	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  00-22 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
pain with history of low back strain, currently evaluated at 
40 percent.

2.  Entitlement to an increased rating for recurrent 
dislocation of the left shoulder, status post surgical 
repair, currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1981 until July 
1984.

This matter initially came before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) on appeal 
from a February 2000 rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) which denied increased 
ratings for chronic low back pain with history of low back 
strain, and recurrent dislocation of the left shoulder.

A hearing was held in April 2001 at the RO (Travel Board) 
before the undersigned.  The undersigned was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7102 (West 2002).  A transcript of the hearing testimony has 
been associated with the claims file.

A March 2002 Board decision affirmed the February 2000 rating 
decision, and the appellant appealed the decision to the 
Court of Appeals For Veterans Claims (Court).  In January 
2003, the Secretary filed a Motion To Remand and Stay Further 
Proceedings.  In his February 2003 Response, the appellant 
did not oppose the motion.  By Order dated March 2003, the 
Court granted the Motion, vacated the March 2002 Board 
decision, and remanded the case to the Board for further 
review.


REMAND

The specific basis of the Motion To Remand and Stay Further 
Proceedings was that the March 2002 Board decision did not 
specifically state and discuss how the RO letters of July 
2001 and January 2002 complied with the enhanced notice 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103(a) et seq., 7104(a), d(1) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-7 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

A June 2002 rating decision denied the appellant's claim for 
a total rating based on individual unemployability.  The 
appellant submitted a notice of disagreement (NOD) in 
November 2002.  The claim file, however, does not contain any 
record of a statement of the case (SOC) having been issued.  
In light of the appellant's timely NOD, the appellate process 
has commenced and he is entitled to a SOC on the issue 
concerned.  See Pond v. West, 12 Vet. App. 341 (1999); 
Manlicon v. West, 12 Vet. App. 238 (1999).  Thus, the issue 
of whether the appellant is entitled to a total rating for 
individual unemployability must be remanded to the RO for 
additional action.

The RO provided the appellant notice of the VCAA in letters 
of July 2001 and January 2002.  In a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO shall issue a SOC with regard 
to whether the appellant is entitled to a 
total rating based on individual 
unemployability.  If, and only if, the 
appellant completes his appeal by filing 
a timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board.  38 U.S.C.A. § 
7104 (West 2002).

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

3.  If the appellant submits additional 
evidence, the RO must review it and all 
other evidence of record.  To the extent 
that the relief sought on appeal remains 
denied, issue the appellant and his 
representative a supplemental SOC and, if 
all is in order, return the case to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




